 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    HAYDEN A. BEAULIEU,

 9                                   Plaintiff,             CASE NO. C19-0027-JLR

10            v.
                                                            ORDER GRANTING APPLICATION
11    GREGORY MCKAY, et al.,                                TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 4) is GRANTED. The Clerk of the Court is directed

17   to send a copy of this Order to plaintiff and to the assigned District Judge.

18          DATED this 30th day of January, 2019.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
